Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 2-7, 9, 11-20 are presented for examination.
This action is in response to amendment filed on 11/18/2022.

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 2-7, 9, 11-20 filed on 11/18/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7, 9, 11-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lad, et al., US Patent Application Publication Number 2013/0311832, hereinafter Lad, in view of Bugajski et al., US Patent Application Publication Number 2016/0224208, hereinafter Bugajski, in further view of Hill et al., US Patent Number 6,195,584, hereinafter Hill, and De Laet, US Patent Application Publication Number 2008/0042923, hereinafter De Laet.
Referring to claim 2, Lad discloses a method, comprising: 
sending, by an endpoint device (figure 1, page 3 [0050], agents/devices 116-120), information about the endpoint device to an agent controller (controller 114)(page 3 [0055], controller sends test parameters after agents/devices 116-120 checks in using a pull mechanism); 
obtaining, by the endpoint device and from the agent controller, one or more or scheduled tests (page 3 [0054], page 12 [0208], step 1802, controller send tests to the agents/devices 116-120), based on a set of condition in a test configuration for the one or more scheduled test (page 3 [0055], test are configured with parameters);
performing, by the endpoint device, the one or more scheduled tests (page 3 [0055], page 12 [0208], tests are performed at agents/devices 116-120); and 
uploading, by the endpoint device, results of the one or more scheduled tests to the agent controller (page 3 [0050], devices 116-120 sends test results back to controller 114).
Lad does not explicitly disclose where the endpoint device periodically sending its current state information.  
Bugajski teaches where the central device/controller may periodically request state information from each client devices or the central device/controller may receive status updates from the client when client experiences a state change (page 3 [0034]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  
Furthermore, Lad does not explicitly disclose performed the assigned/scheduled test based on a determination that the current state information about the endpoint device satisfies a set of conditions in a test configuration for the one or more scheduled tests, 
Hill teaches if the condition for initiating the test cease to be met, the test is terminated (Col 12 lines 4-11).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of verifying condition prior to initiating the test because Lad disclose perform the test after the devices checks in, and Hill suggests verifying the received information before initiating the test. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad to provide a safeguard for test in order to reduce unnecessary resource waste.  
Furthermore, Lad does not explicitly disclose wherein the current state information is used to capture a system resource snapshot of the device.
De Laet teaches recording the state of a device at a periodic interval and such recoding is called a snapshot of the device (page 5 [0086]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of capturing state-snapshot of the device of De Laet into Lad, because Lad discloses periodically receiving state information of a device, and De Laet suggests capturing state-snapshot using the received state information to allow user to visualize the state information. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad to provide user friendly visualization of state information to users. 
Referring to claim 3, Lad in views of Bugajski, Hill and De Laet, discloses the method as in claim 2, Bugajski further teaches, sending, by the endpoint device, the current state information based on a network change of the endpoint device (Bugajski in page 3 [0034], teaches where the central device/controller may receive status updates from the client when client experiences a state change).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to incorporate the concept of the endpoint/client device to provide current state information of itself, periodically or when experience a state change, to the central device/controller of Bugajski to Lad, because both Lad and Bugajski discloses a central device to collect state information from the client devices for further processing. 
A person with ordinary skill in the art would have been motivated to make the modification to Lad, in order to be aware of the status of the monitored devices and provide proper testing to them.  
Referring to claim 4, Lad in views of Bugajski, Hill and De Laet discloses the method as in claim 2, wherein performing, by the endpoint device, the one or more scheduled tests comprises: performing, by the endpoint device, the one or more scheduled tests according to the test configuration (Lad, page 4 [0057], test parameters are set (configuration) by the controller; page 3 [0055], test are performed by the endpoint devices 116-120).
Referring to claim 5, Lad in views of Bugajski, Hill and De Laet discloses the method as in claim 4, wherein the test configuration comprises a parameter for the one or more scheduled tests selected from the group consisting of a test type, a target, and an interval (Lad, page 4 [0057], types of tests).
Referring to claim 6, Lad in views of Bugajski, Hill and De Laet discloses the method as in claim 2, further comprising: obtaining, by the endpoint device, an indication from the agent controller that the current state information no longer satisfies the set of conditions in the test configuration for the one or more scheduled tests; and stopping, by the endpoint device, the performing of the one or more scheduled tests (Hill in Col 12 lines 4-11,  teaches if the condition for initiating the test cease to be met, the test is terminated).  The limitations of claim 6 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.
Referring to claim 7, Lad in views of Bugajski, Hill and De Laet discloses the method as in claim 2, wherein the one or more scheduled tests comprise network monitoring tests or system monitoring tests (Lad, page 4 [0057], network tests).
Referring to claims 9, 11-20, the claims encompass the same scope of the invention as that of the claims 2-7.   Therefore, claims 9, 11-20 are rejected for the same reason as the claims 2-7.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANGCHE A WANG whose telephone number is (571)272-3992. The examiner can normally be reached M-F 10:00am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Liang-che Alex Wang 
November 30, 2022

/LIANG CHE A WANG/Primary Examiner, Art Unit 2447